Title: Abigail Adams to Mary Smith Cranch, 30 May 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
May 30 1790. N york
your kind Letter of various dates came safe to Hand. I was allarmed at not hearing from you, & feard that you were all sick. the disorder termd the Influenza has prevaild with much voilence, & in many places been very mortal, particularly upon long Island. not a Creature has escaped in our Family except its Head, and I compounded to have a double share myself rather than he should have it at all. heitherto he has escaped, not so the President. he has been in a most dangerous state, and for two or three days [I a]ssure you I was most unhappy. I dreaded his death from a cause that few persons, and only those who know me best would believe. it appears to me that the union of the states, and concequently the permanancy of the Government depend under Providence upon his Life. at this early day when neither our Finances are arranged nor our Government Sufficiently cemented to promise duration, His death would I fear have had most disasterous Concequences. I feard a thousand things which I pray, I never may be calld to experience most assuredly I do not wish for the highest Post. I never before realizd what I might be calld to, and the apprehension of it only for a few days greatly distresst me, but thanks to Providence he is again restored. Congress will set till july it is thought, and I fear adjourn to Philadelphia. I say I fear for it would be a sad buisness to have to Remove. besides I am sure there is not a spot in the united states So Beautifull as this upon which I live, for a summer residence but personal inconveniency out of the question I do not see any publick utility to be derived from it,—and I wish the Idea might Subside untill time should make it proper to fix a permanant Seat. I fear I must relinquish the Idea of visiting my Friends I want to see you all and my young Nephew whom you describe with all the fondness of a Grandmamma. mrs Norten will find her Health improved by Nursing I dare say. my Love to her and to cousin Lucy. how I long to have you come and see me.
I am affraid my dear sister I shall have to trouble you with the care of a commencment for Thomas, like that which you so kindly made for his Brother but I Shall know more about his inclinations when I hear from him I am unhappy at the account you give of mrs Turner poor Girl. She is going after her Mother at an early period of Life You did not say if the child was living, but I presume it is.
I do not know what to do with our House if the Ladies remove. I sometimes wish it was all in cash again do you know of any Body trusty enough to leave it with—
You will be so good as to have all Thomas things brought home and a Glass which still remains at mr Sewalls— my best regards to mr Cranch & all other Friends
Yours most affectionatly
A Adams
 